Citation Nr: 1004407	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  06-30 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Lisa A. Lee, attorney


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1963 to May 1965 and 
June 1965 to June 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.


FINDINGS OF FACT

1.  Prior to May 22, 2004, the Veteran's PTSD was manifested 
by occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms which most 
closely approximate suicidal ideation; obsessional rituals 
which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, or effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation, neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; and the inability to establish and maintain 
effective relationships.  

2.  From May 22, 2004, the Veteran's PTSD was manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to symptoms which most closely 
approximate depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, 
and mild memory loss (such as forgetting names, directions, 
recent events).




CONCLUSIONS OF LAW

1.  Prior to May 22, 2004, the criteria for a rating of 70 
percent, but no higher, for the Veteran's PTSD, are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.130, Diagnostic Code 9411 (2009).  

2.  From May 22, 2004, the criteria for a rating of 30 
percent, but no higher, for the Veteran's PTSD, are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.130, Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VA has a duty to provide specific notification to the 
Veteran and assist him with the development of evidence 
pursuant to the Veterans Claims Assistance Act (VCAA).  The 
Veteran's claim for a higher rating arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  It has been held that once service 
connection is granted, the claim is substantiated and 
additional notice is not required.  Any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by the Veteran, 
and for which he authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A (West 2002).  VA has 
associated service treatment records, VA treatment records, 
and post-service private medical records with the claims 
folder.  Additionally, the Veteran was afforded VA 
examinations pertinent to the issue on appeal.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the 
provisions of 38 U.S.C.A. § 5103(a) or 38 C.F.R. § 3.159 
(2009), and that the Veteran will not be prejudiced by the 
Board's adjudication of the claim.  

II.  Entitlement to an Initial Rating Higher than 10 Percent 
for PTSD 

Service connection for PTSD was established by a May 2005 
rating decision, at which time a 10 percent rating was 
assigned, effective from February 2004.  The Veteran is 
seeking an increased rating.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Because the Veteran is appealing the initial assignment of 
his disability rating, the severity of the disability during 
the entire period from the initial assignment of the 
disability rating to the present is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In arriving at 
the decision in this case, the Board has considered the 
requirements of Fenderson.  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods. 

The Board has considered the entire record, including the 
Veteran's VA clinical records and private treatment records.  
These show complaints and treatment, but will not be 
referenced in detail.  The Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378 (Fed. Cir. 2000).  Therefore, the Board will discuss 
the evidence pertinent to the rating criteria and the 
current disability.

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree 
of the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  Accordingly, the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130, Diagnostic 
Code 9411, is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of 
a Veteran's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV).  Id.  

The Veteran is currently rated at 10 percent under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  The Veteran is seeking an 
increased rating.

A rating of 30 percent is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

PTSD is rated 50 percent disabling when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work 
and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
objective evidence demonstrating occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to suicidal ideation; obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, 
such as unprovoked irritability with periods of violence; 
spatial disorientation, neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances, 
including work or a work-like setting; and the inability to 
establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

VA records were reviewed.  In September 2003, the Veteran 
received a PTSD assessment to be accepted into a PTSD 
treatment program.  He reported ongoing depression since 
discharge from the military.  He stated he was nervous and 
jumpy, impatient, and had an anger-rage reaction.  He 
preferred social isolation most of the time, as noise and 
crowds made him anxious.  He reported experiencing 
nightmares/night terrors and waking up screaming, fighting, 
and hitting.  The Veteran also stated he walked around at 
night and checked the doors and windows.  He was assigned a 
Global Assessment of Functioning (GAF) score of 45.  A GAF 
rating is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  The Veteran's GAF score indicates serious 
symptoms or serious impairment in social, occupational, or 
school functioning.

Records indicate the Veteran was admitted to a VA hospital 
to attend an eight-week PTSD treatment program in January 
2004.  However, the Veteran reported the group therapy was 
too stressful and insisted on being discharged.  He was 
assessed to have a GAF of 44 - 48.  He did not have any 
suicidal or homicidal ideations, intent, or plans.  The 
physician stated the Veteran was able to perform the 
activities of daily living; however, he was unable to work 
because of the severity, chronicity, and complexity of his 
condition.

The Board finds that the Veteran is entitled to a 70 percent 
rating, prior to May 2004.  The Veteran's GAF scores ranged 
from 44 to 48, and he suffered from depression, 
hypervigilance, exaggerated startle response, irritability, 
and difficulty falling and staying asleep.  Additionally, 
during this time period, the Veteran was admitted to an 
inpatient treatment program, but was unable to complete the 
program due to stress.  Based on these records, the Board 
finds that the Veteran's symptoms more closely approximately 
a rating of 70 percent.

A rating higher than 70 percent is not warranted because the 
Veteran did not have gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or other, intermittent inability to perform activities 
of daily living, disorientation to time or place, or memory 
loss for names of close relatives, own occupation, or own 
name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  These 
symptoms were not reported in the medical records, and the 
Veteran has not contended that he experienced these 
symptoms.

The Veteran was afforded a VA examination in May 2004.  The 
Veteran stated he still had nightmares that were combat 
related, every night.  He reported feeling anxious during 
the day but was unable to describe any particular symptoms 
of anxiety.  The Veteran admitted to trying to avoid 
thoughts and feelings related to Vietnam, but claimed he was 
able to watch the news and hear war-related events from 
Vietnam.  He denied any lack of interest in activities, but 
stated he avoids crowds.  The Veteran also reported 
depression, hypervigilance, exaggerated startle response, 
irritability, and difficulty falling and staying asleep.  He 
stated he spends most of his days visiting with family or 
running errands with family members.  The examiner stated 
the Veteran's mood was depressed but affect was euthymic.  
Thought processes were logical and goal oriented.  The 
Veteran denied any paranoia, or suicidal or homicidal 
ideations.  Memory, both recent and remote, was intact.  His 
GAF was 65, indicating some mild symptoms or some difficulty 
in social, occupational, or school functioning, but 
generally functioning pretty well.

In September 2005, the Veteran was afforded an additional VA 
examination.  The Veteran described a typical day involved 
household chores, watching television and visiting a few 
friends.  He reported having recurrent thoughts about his 
combat experiences on a daily basis, chronic anxiety, 
sporadic depressed mood and decreased memory and 
concentration, social withdrawal and isolation, and 
susceptibility to environmental triggers.  The examiner 
indicated that the Veteran did not exhibit suicidal or 
homicidal thinking, and stated that his PTSD symptoms were 
moderate in degree, with a GAF of 60.

The Veteran was afforded a VA examination in January 2008.  
He reported he had minimal social activities and no specific 
hobbies, and typical spent time visiting family members, 
watching television, and working in his yard.  The examiner 
stated that the Veteran's PTSD symptoms were essentially 
unchanged from the previous VA examinations, and that the 
Veteran had done reasonably well with his PTSD since his 
last examination, as he did not require hospitalization or 
ongoing treatment.  The estimated impact of the Veteran's 
symptoms on social and occupational functioning was mild.  

Most recently, the Veteran was afforded a VA examination in 
March 2009.  The Veteran reported that he currently lives 
with his younger brother and that he has two children that 
he gets along with fairly well.  He stated that he spends 
time with family members and goes on errands with them.  He 
also sometimes throws horseshoes with his friends and spends 
time reading.  The Veteran denied any history of violent 
behavior, suicide attempts, or panic attacks.  The Veteran 
stated that he has nightmares every night and flashbacks on 
a regular basis along with daily occurrence of intrusive 
recollections.  He also avoids television programs or 
engaging in conversations regarding combat.  The Veteran 
also reported having difficulty getting close to people and 
showing affection, and indicated that he has hypervigilance, 
exaggerated startle response, and difficulty with sleeping.  
The Veteran was assessed to have a GAF of 60.

VA outpatient records indicate that for the period of May 
2004 to March 2009, the Veteran's GAF scores ranged from 60 
to 70.  These scores indicate mild to moderate symptoms, but 
indicate that the Veteran is generally functioning pretty 
well. 

The Board finds that the Veteran is entitled to an increased 
rating of 30 percent, from May 22, 2004, due to nightmares, 
intrusive recollections, hypervigilance, and difficulty 
sleeping.  Although the Veteran suffers from severe 
nightmares and flashbacks, he does not have flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking, and he is able to maintain 
relationships with his family members, as well as 
participate in social activities with friends.  As such, is 
not entitled to a rating higher than 30 percent.  Id. 

Extraschedular Consideration

The VA Schedule of Disability Ratings will apply unless 
there are exceptional or unusual factors that would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in 
this case does not show such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected PTSD is inadequate.  A comparison of the 
level of severity and symptomatology of the Veteran's 
disability with the established criteria found in the rating 
schedule for PTSD shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for his PTSD.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  There 
is nothing in the record that suggests that the PTSD itself 
markedly affected his ability to perform his job, as the 
Veteran indicated in a July 2002 VA examination that he no 
longer worked because of shoulder and back injuries 
sustained during a motor vehicle accident.  Moreover, there 
is no evidence in the medical records of an exceptional or 
unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  The Board therefore has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.


ORDER

Entitlement to an initial rating of 70 percent, but no 
higher, for PTSD, prior to May 22, 2004, is granted, subject 
to statutory and regulatory provisions governing the payment 
of monetary benefits.


Entitlement to a rating of 30 percent, but no higher, for 
PTSD, from May 22, 2004, is granted, subject to statutory 
and regulatory provisions governing the payment of monetary 
benefits.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


